 Case: 1:17-op-45169-DAP Doc #: 692 Filed: 12/30/19 1 of 2. PageID #: 18639




                              UNITED STATES JUDICIAL PANEL
                                           on
                               MULTIDISTRICT LITIGATION



IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                               MDL No. 2804



                                  (SEE ATTACHED SCHEDULE)



                               CONDITIONAL REMAND ORDER



The transferee court in this litigation has advised the Panel that coordinated or consolidated pretrial
proceedings in the action(s) on this conditional remand order have been completed and that remand
to the transferor court(s), as provided in 28 U.S.C. § 1407(a), is appropriate.

IT IS THEREFORE ORDERED that the action(s) on this conditional remand order be remanded to
its/their respective transferor court(s).

IT IS ALSO ORDERED that, pursuant to Rule 10.2 of the Rules of Procedure of the United States
Judicial Panel on Multidistrict Litigation, the transmittal of this order to the transferee clerk for
filing shall be stayed 7 days from the date of this order. If any party files a notice of opposition with
the Clerk of the Panel within this 7íday period, the stay will be continued until further order of the
Panel. This order does not become effective until it is filed in the office of the Clerk for the United
States District Court for the Northern District of Ohio.

IT IS FURTHER ORDERED that, pursuant to Rule 10.4(a), the parties shall furnish the Clerk for
the Northern District of Ohio with a stipulation or designation of the contents of the record to be
remanded.



                                                       FOR THE PANEL:


                         Dec 02, 2019
                                                       John W. Nichols
                                                       Clerk of the Panel
Case: 1:17-op-45169-DAP Doc #: 692 Filed: 12/30/19 2 of 2. PageID #: 18640




IN RE: NATIONAL PRESCRIPTION OPIATE
LITIGATION                                                                MDL No. 2804



                                SCHEDULE FOR CRO


   TRANSFEREE           TRANSFEROR
 DIST DIV. C.A.NO.    DIST DIV. C.A.NO.     CASE CAPTION
                                            City and County of San Francisco et al v.
 OHN   1   19í45022   CAN   3    18í07591   Purdue Pharma L.P. et al    Opposed 11/27/19
 OHN   1   17í45169   ILN   1    14í04361   City of Chicago v. Purdue Pharma L.P. et al.
                                            Cherokee Nation v. McKesson Corporation et
 OHN   1   18í45695   OKE   6    18í00056   al        Opposed 11/27/19
